Judgment decreeing specific performance of a contract of purchase of real property by plaintiff modified on the law and the facts by striking from the second decretal paragraph thereof the words and figures “the 15th day of July, 1947” and substituting therefor a provision that the date for plaintiff’s appearance be twenty days after entry of the order of this court hereon; by striking from the third decretal paragraph thereof the date “ July 15, 1947 ” and substituting therefor the date “ October 23, 1946 ”; and by adding after such third paragraph the following decretal paragraph: “ Ordered, Adjudged and Decreed, that, if the parties hereto are unable to agree upon and stipulate to such adjustments within five days, after entry of this modified judgment, such adjustments are, upon five days notice of hearing, referred to an Official Referee to hear and report; and it is further ”; and by striking from the fifth decretal paragraph the date “ July 15, 1947 ” and substituting therefor the date “ October 23, 1946 ”, As so modified, the judgment, insofar as appealed from, is unanimously affirmed, with costs to defendant. Adjustments should be made as of the law day. (Duffy V. Donovan, 52 H. Y. 634; Yonkers Lodge, B. P. O. E. v. Board of Education, 179 Mise. 834, affd. 266 App. Div. 977, affd. 293 N. Y. 716.) Present — Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ.